Title: To Benjamin Franklin from Richard Jackson, 12 November 1763
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
London. 12th Novr. 1763
It gives me great Concern to hear of your Misfortune. I have the Consolation however to understand that the Case when taken in Time, is seldom attended with any lasting Inconvenience and I have hopes the Cure is perfectly effected when I write this. I can assure you with great Truth there is not a Man upon Earth in whose Welfare I interest myself more, and I have the Pleasure of finding my Sentiments on this Subject those of almost all Mankind.
Your Letter informing me of your Misfortune came yesterday, by Mr. Irving whose Company I had the pleasure of having at Dinner the same Day. I must confess I have always believed that the Proposal made by Messrs. Coxes was to be understood as you understand it, that we should become Purchasers in case the Grant should be confirmed or a Territory equivalent obtained, and that both the Risk of Success, and the Costs of Obtaining were to be theirs. In fact I have acted on this Plan for though I am desirous to close with the Offer, and find Mr. Sargent so too, I have drawn £50 of the Credit Messrs. Coxe gave me on Messrs. Sargent &c. to pay the Disbursements at the Record Offices and Council where I have not yet presented a Memorial, not only because I have been disappointed in all my Searches (except that for the Grant to Sir Robert, and in some Lights I have obtained at the Board of Trade) tis because the Notions, that our settling backward has been the Occasion of the present Indian War, are infinitly too prevalent, though I flatter myself now declining. When I judge proper actually to present the Memorial, (which I have drawn by me,) I shall Employ Mr. Life as Sollicitor. As the Draught now stands, I have stated the Grant of K. William to Dr. Coxe because it is a Fact of the Utmost Importance, but I must new Model the Draught, if we have no Proof of its ever having existed. At present, after a Search made by myself as well as the proper Officers for many Hours several Successive Days among the Inrollments of Grants the Warrants for making out the Grants, which are in the same Office the Alphabets Bundles of Warrants and Memorandums, at the Signet and Privy Seal Offices, I can find no Trace of it or of any Order or Direction for making it out, nor do I yet find at the Council Office or the Plantation Office any Proof of Application for such a Grant. I have but one chance left, the Bundles of Warrants are kept at the Rolls Chappel and without Order, being of little Use, almost every Grant being inrolled; many years are confounded together. I saw all the Bundles indorsed 11W3 picked out of a Heap covered with Dust, and then examined through each Bundle, but, a Bundle might escape me in the heap and I will examine the Heap again, and perhaps go through 10th and 12th of W3. Of this Search I should have some Hopes, but that I am in a great Measure deprived of them by the Searches made at the Signet and Privy Seal Offices. I send you Mr. Rookes Certificate, he is record keeper at the Rolls and a very Diligent carefull Officer.
Having finished this Subject I will tell you the Occasion of my Doubt (for it was but Doubt) upon Messrs. Coxes Proposal. It did not arise from any Obscurity in your Letter, you referred me only to Messrs. Coxes; they write.
We engage to dispose of a Moiety &c. and go on “If this offer of ours be agreable you will be so good as to signify your Approbation to us directly and it shall be confirmed accordingly to Dr. F. as you may direct, but if not we pray the favour of you to proceed for our own particular Account and Use for which purpose we inclose you a Credit on the Messrs. Sargent &c.”
In the Offer there are no eventual words, and from the adding to it, I inferred the Expence was to be ours if we accepted the Offer and not Messrs. Coxes and did not know therefore but that the Purchase Money was intended to become due at the same time, because you observe if we accepted the Proposal, I was to proceed for the Joint Account and Use and Messrs. Coxes particular &c.
I am pressed in Time, I am just come to Town, I have a good deal of Law Business, and the Parliament meets on Tuesday, Mr. Wilkess Business will come on the first Day and the House of Commons will probably express a good deal of Resentment at the Use he has made of their Privilege. The Session is likely to be attended with great Heats and Animosities, but then Appearances often deceive one. I fear something relating to America will be done very much against my Opinion, but I shall endeavour to prevent it by all the means in my Power both in the House and out of the House. I shall write you more on this Subject next Week. At present I shall only say that though I wish the duty on foreign Molasses was but 1d. I shall not oppose a Duty of 2d. a Gallon. I have proposed 1d.½ because it seems by the best lights I can get the nearest the Measure, I judge right not as Agent for the Province of Pennsylvania, but as a Member of the British House of Commons. As such too I shall be against all Inland Duties laid by the Parliament of Britain on the Colonies, because I see a very dangerous Tendency of such Duties to the Ruin of both, but it will be to no purpose that I should oppose all Duties, for £200000 a year will infallibly be raised by Parliament on the Plantations. I wish I could contrive that a large share might fall on the West Indians. For the rest I can only say at present that it will be a great Point carried to exclude all Revenue Officers from hence, but Customhouse Officers, they are become Constitutional in North America. The Province of Pennsylvania, is excluded from all Share of the Money granted by Parliament for the Service of 1761. I think this hard and did all I could to serve them, but the General had excluded them in his Return made, of which I have many times wrote to you and Mr. Moore, and wished that Applications might have been made to the General to amend this: I have discovered that the Generals Opinion was that the Service of their Troops was provincial only. The Lords of the Treasury have long since come to a Resolution which they now invariably adhere to, to hear no Evidence against the Generals Return. I fear this is not the only Ill Office the General has done the Province, I am now employed in removing some ill Impressions received from him. I must do Mr. Penn the Justice to say I had my Intelligence from him, and that he has joined with me on this Occasion. I am Dear Sir with the greatest Truth and Esteem Affectionately yours
Rd. Jackson
My father Sisters and Mr. Bridges all beg their Compliments to you and the Governor of N J.
 Endorsed: Mr Jackson to Dec. 10. 1764
